available, however, when an adequate and speedy legal remedy exists.
                Pan v. Dist. Ct., 120 Nev. 222, 224, 88 P.3d 840, 841 (2004).
                            A review of appellant's proper person appeal statement and
                the appellate record reveals that the district court did not abuse its
                discretion in denying appellant's writ petition.   City of Reno, 119 Nev. at
                58, 63 P.3d at 1148. Namely, the district court determined that appellant
                had an adequate and speedy legal remedy in the form of a 42 U.S.C.
                § 1983 action.   Pan, 120 Nev. at 224, 88 P.3d at 841. Moreover, the
                district court determined that evidence supported the disciplinary action
                taken against appellant and that, as such, respondent did not arbitrarily
                or capriciously exercise its discretion. NRS 34.160; International Game
                Tech., 124 Nev. at 197, 179 P.3d at 558. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                            Gibbons




                cc: Hon. James Todd Russell, District Judge
                     Bernard Washington
                     Attorney General/Carson City
                     Carson City Clerk


SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      2